DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 03/28/2019.

This is a Second Non-Final Office Action on the Merits, in response to Applicant’s Amendment filed/received on 12/30/2020.
Claims 1-6, 8-17, and 19-21 are pending.
Claims 7 and 18 are canceled.
All claims have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-17, and 19-21 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claims 1, 14, and 20, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 14, 20, and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process, Claim 14 a machine, and Claim 20 a manufacture.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 1, 14, and 20, the claims as a whole, recite what can be best described as “certain methods of organizing human activity”.  More specifically, using Claim 1 as an example, Claims 1, 14, and 20 recite
determining one or more characteristics of an autonomous vehicle
determining one or more characteristics of one or more road segments of a geographic area
comparing the one or more characteristics of the autonomous vehicle to the one or more characteristics of the one or more road segments of the geographic area
determining, based on the comparison, at least one geographic zone that comprises the one or more road segments of the geographic area
receiving a transportation request comprising at least a pickup location and a drop-off location; and
matching the transportation request with the autonomous vehicle for travelling in the at least one geographic zone based at least in part on the pickup location and the drop-off location
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities or behaviors”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of receiving a transportation request, and selecting for a vehicle to service that request.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
A computer-implemented method
Claim 14
one or more physical processors and one or more memories in communication with the one or more physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations
Claim 20
non-transitory computer-readable storage medium comprising computer-readable instructions
As shown, these additional elements are generic computer components described in high generality (e.g., computer, processors, memories, instructions, non-transitory computer-readable storage medium, computer-readable instructions, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claims 1, 14, and 20 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 14, and 20 recite the general principles of receiving a transportation request, and selecting for a vehicle to service that request.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claims 2-6, 8-13, 15-17, and 19-21, the claims and their respective limitations merely further narrow the abstract idea of Claims 1, 14, and 21.
Step 1:
Claims 2-6 and 8-13 are directed to a process.
Claims 15-17 and 19 are directed to a machine.
Claim 21 is directed to a manufacture.
Step 2A Prong 1: Claims 2-6, 8-13, 15-17, 19, and 21
Claim 2 recites limitations further including transportation requestor characteristics.
Claim 3 recites limitations further defining the transportation requestor characteristics.
Claim 4 recites limitations further including repeating the process.
Claim 5 recites limitations further defining the characteristics of the autonomous vehicle.
Claim 6 recites limitations further defining the capabilities of the autonomous vehicle.
Claim 8 recites limitations further defining the geographic zone.
Claim 9 recites limitations further defining the match.
Claim 10 recites limitations further defining the characteristics of the autonomous vehicle.
Claim 11 recites limitations further defining the characteristics of the autonomous vehicle.
Claim 12 recites limitations further defining the road segments.
Claim 13 recites limitations further defining the data acquisition for the match.
Claim 15 recites limitations further including transportation requestor characteristics.
Claim 16 recites limitations further defining the transportation requestor characteristics.
Claim 17 recites limitations further defining the characteristics and capabilities of the autonomous vehicle.
Claim 19 recites limitations further defining the geographic zone.
Claim 21 recites limitations further defining the match.
Step 2A Prong 2 and Step 2B: Claims 2-6, 8-13, 15-17, 19, and 21 recite no further additional elements beyond further narrowing the abstract ideas of Claims 1, 14, and 20.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claims 1, 14, and 20.
	Accordingly, the claimed subject matter is not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-10, 12, 14, 15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kislovskiy (US Pat. App. Pub. No. US 20180341895 A1).
	Regarding Claim 1, “[a] computer-implemented method comprising”,
	Kislovskiy teaches “determining one or more characteristics of an autonomous vehicle” (“…identifying a set of candidate vehicles based on risk regression techniques, trip classification techniques, business optimization techniques, and various other parameters described herein, and ultimately selecting a most optimal vehicle to service the transport request…” (Kislovskiy [0030])).
	Kislovskiy teaches “determining one or more characteristics of one or more road segments of a geographic area” (“…road network map including a high level mapped and labeled autonomy grid on which AVs can operate. The road network map can identify all roads and paths of a given region (e.g., a metropolitan area), and further indicate the individual lanes of each road on a lower level…” (Kislovskiy [0045], [Figure 1A])).
	Kislovskiy teaches “comparing the one or more characteristics of the autonomous vehicle to the one or more characteristics of the one or more road segments of the geographic area” select a most optimal vehicle based on trip classification as determined by a trained trip classifier, which can filter out certain candidate vehicles based on trip risk values as determined by a trained risk regressor… each of the risk regressors can determine a current set of conditions, which can include road conditions, weather conditions, lighting conditions, traffic conditions, and the like…” (Kislovskiy [0075])).
	Kislovskiy teaches “determining, based on the comparison, at least one geographic zone that comprises the one or more road segments of the geographic area;” (“…a “risk regressor” or “risk regression engine” may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region…” (Kislovskiy [0031])).
	Kislovskiy teaches “receiving a transportation request comprising at least a pickup location and a drop-off location; and” (“…on-demand transport management system (or “transport system”) can receive requests for transportation from requesting users via a designated rider application…” (Kislovskiy [0029]) and “…the requesting user can input a desired pick-up location, destination, and/or ride service…” (Kislovskiy [0070])).
	Kislovskiy teaches “matching the transportation request with the autonomous vehicle for travelling in the at least one geographic zone the pickup location and the drop-off location” (“…matching engine can receive the transport requests from the requester interface, which can include respective pickup locations or current locations of the requesting users. Based on the provider locations, and using map data and/or traffic data, the matching engine can identify a set of candidate vehicles to service the transport request (e.g., based on distance or time to a given pick-up location)...” (Kislovskiy [0073]) and “…transport requests can be handled by the on-demand transport system, which can determine an optimal route between the pick-up location and the destination…” (Kislovskiy [0056])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.
Regarding Claim 14, “[a] system comprising”, the claim and its respective limitations have the same technical features as that of Claim 1.
	Kislovskiy further teaches “one or more physical processors and one or more memories in communication with the  one or more physical processors, the one or more memories comprising instructions operable when executed by the one or more physical processors to cause the system to perform operations comprising” (“…system includes at least one processor for processing information stored in the main memory, such as provided by a random access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processor…” (Kislovskiy [0193])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.  Therefore, Claim 14 is rejected under a similar analysis.
	Regarding Claim 20, “[a] non-transitory computer-readable storage medium”, the claim and its respective limitations have the same technical features as that of Claim 1.
	Kislovskiy further teaches “computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to” (“…examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a non-transitory computer-readable medium…” (Kislovskiy [0042])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.  Therefore, Claim 20 is rejected under a similar analysis.

	Regarding Claim 2, Kislovskiy teaches the limitations of Claim 1.
	Kislovskiy further teaches “determining one or more characteristics of a transportation requestor, wherein matching the transportation request with the autonomous vehicle is based at least on the one or more characteristics of the transportation requestor, the one or more characteristics of the autonomous vehicle, and the one or more characteristics of the one or more road segments of the geographic area” (“…matching engine can receive the transport requests from the requester interface, which can include respective pickup locations or current locations of the requesting users. Based on the provider locations, and using map data and/or traffic data, the matching engine can identify a set of candidate vehicles to service the transport request (e.g., based on distance or time to a given pick-up location)...” (Kislovskiy [0073]), “…identifying a set of candidate vehicles based on risk regression techniques, trip classification techniques, business optimization techniques, and various other parameters described herein, and ultimately selecting a most optimal vehicle to service the transport request…” (Kislovskiy [0030]), “…risk regressor may compute an individualized fractional risk quantity for each path segment on a per vehicle or per driver basis given the vehicle's or driver's attributes, such as on-board hardware and software, an AV state as determined through vehicle telemetry or diagnostics data, or a driver's safety history, current state, and driving characteristics…” (Kislovskiy [0032]), and “…a “risk regressor” or “risk regression engine” may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region…” (Kislovskiy [0031])).  “Respective pickup locations or current locations of the requesting users” is equivalent to “characteristics of the transportation requestor”.
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.

	Regarding Claim 4, Kislovskiy teaches the limitations of Claim 1.
	Kislovskiy further teaches “determining one or more characteristics of a second autonomous vehicle; and” (“…identifying a set of candidate vehicles based on risk regression techniques, trip classification techniques, business optimization techniques, and various other parameters described herein, and ultimately selecting a most optimal vehicle to service the transport request…” (Kislovskiy per vehicle or per driver basis given the vehicle's or driver's attributes, such as on-board hardware and software, an AV state as determined through vehicle telemetry or diagnostics data, or a driver's safety history, current state, and driving characteristics…” (Kislovskiy [0032])).  “Identifying a set of candidate vehicles” is equivalent to “determining… a second autonomous vehicle” (emphasis added).
	Kislovskiy further teaches “determining a second geographic zone for the second autonomous vehicle within the geographic area based at least on the one or more characteristics of the second autonomous vehicle and the one or more characteristics of the one or more road segments of the geographic area” (“…road network map including a high level mapped and labeled autonomy grid on which AVs can operate. The road network map can identify all roads and paths of a given region (e.g., a metropolitan area), and further indicate the individual lanes of each road on a lower level…” (Kislovskiy [0045], [Figure 1A]) and “…matching engine can select a most optimal vehicle based on trip classification as determined by a trained trip classifier, which can filter out certain candidate vehicles based on trip risk values as determined by a trained risk regressor… each of the risk regressors can determine a current set of conditions, which can include road conditions, weather conditions, lighting conditions, traffic conditions, and the like…” (Kislovskiy [0075])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.

	Regarding Claim 5, Kislovskiy teaches the limitations of Claim 1.
	Kislovskiy further teaches “wherein the one or more characteristics of the autonomous vehicle are based at least on capabilities of the autonomous vehicle associated with providing transportation services within the at least one geographic zone” (“…determine which vehicle types are capable of servicing the route (e.g., between HDVs, SDAVs, and FAVs) and which software versions are certified for execution to service the route…” (Kislovskiy [0036])).


	Regarding Claim 6, Kislovskiy teaches the limitations of Claim 5.
	Kislovskiy further teaches “wherein the capabilities of the autonomous vehicle include at least one of a capability of driving on road segments, a capability to pick up transportation requestors at pickup locations, a capability to drop off transportation requestors at drop-off locations, or a capability to perform certain driving maneuvers” (“…risk regression system can determine fractional risk values for each respective path segment of the capability-in-scope paths… when receiving a transport request having a pick-up location and destination, the risk regression system can determine the current environmental conditions, and then aggregate the fractional risk values for each path segment of a given route for the trip to generate a total risk value for servicing the trip along the route…” (Kislovskiy [0123])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.

	Regarding Claim 8, “wherein determining the at least one geographic zone is based on at least one of”, Kislovskiy teaches the limitations of Claim 1.
	Kislovskiy further teaches “an additional set of one or more road segments comprising road segments where the autonomous vehicle is trained to operate” (“…autonomy grid shown in FIG. 1A represents a current, limited road network on which AVs can operate, and can comprise entire road surfaces, or can be lane-specific (e.g., only right lanes for certain road segments)…” (Kislovskiy [0045], [Figure 1A])).
	Kislovskiy further teaches “a pickup location compatible with the one or more characteristics of the autonomous vehicle; or” (“…identifying a set of candidate vehicles based on risk regression techniques, trip classification techniques, business optimization techniques, and various other parameters described herein, and ultimately selecting a most optimal vehicle to service the transport request…” (Kislovskiy [0030]), “…risk regressor may compute an individualized fractional risk quantity for each path segment on a per vehicle or per driver basis given the vehicle's or driver's attributes, such as on-board hardware and software, an AV state as determined through vehicle telemetry or diagnostics data, or a driver's safety history, current state, and driving characteristics…” (Kislovskiy [0032]), and “…risk regression system can determine current conditions across the a set of possible routes for the transport request… risk regression system can predict a set of condition over the course of the trip…” (Kislovskiy [0126])).  “Over the course of the trip” in combination with “identifying a set of candidate vehicles” is equivalent to “pickup location compatible with… autonomous vehicle”.
	Kislovskiy further teaches “a drop-off location compatible with the one or more characteristics of the autonomous vehicle” (“…identifying a set of candidate vehicles based on risk regression techniques, trip classification techniques, business optimization techniques, and various other parameters described herein, and ultimately selecting a most optimal vehicle to service the transport request…” (Kislovskiy [0030]), “…risk regressor may compute an individualized fractional risk quantity for each path segment on a per vehicle or per driver basis given the vehicle's or driver's attributes, such as on-board hardware and software, an AV state as determined through vehicle telemetry or diagnostics data, or a driver's safety history, current state, and driving characteristics…” (Kislovskiy [0032]), and “…risk regression system can determine current conditions across the a set of possible routes for the transport request… risk regression system can predict a set of condition over the course of the trip…” (Kislovskiy [0126])).  “Over the course of the trip” in combination with “identifying a set of candidate vehicles” is equivalent to “drop-off location compatible with… autonomous vehicle”.

	Regarding Claim 9, Kislovskiy teaches the limitations of Claim 1.
matching the transportation request with the autonomous vehicle is further based on a characteristic of the transportation request; and” (“…transport system may then select an available HDV, SDAV, or FAV to service the transport request based on a number of criteria described herein, including risk, estimated time of arrival (ETA) to the pick-up location, expected earnings or profit per candidate vehicle, and the like…” (Kislovskiy [0029])).
	Kislovskiy further teaches “the characteristic of the transportation request includes at least one of a value associated with the transportation request, a pickup location of the transportation request, a drop-off location of the transportation request, a number of passengers associated with the transportation request, or a time of day associated with the transportation request” (“…the requesting user can input a desired pick-up location, destination, and/or ride service…” (Kislovskiy [0070]) and “…risk regression system can predict a set of condition over the course of the trip (e.g., in general or along each route)… the current or predicted conditions can include environmental conditions, weather conditions, whether the route involves road construction, road surface conditions, traffic conditions, any predicted or scheduled events, time of day, day of the week, and the like…” (Kislovskiy [0126])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.

	Regarding Claim 10, Kislovskiy teaches the limitations of Claim 1.
	Kislovskiy further teaches “wherein the one or more characteristics of the autonomous vehicle comprises a training level of the autonomous vehicle associated with the at least one geographic zone” (“…road network map can identify all roads and paths of a given region (e.g., a metropolitan area), and further indicate the individual lanes of each road on a lower level. The autonomy grid shown in FIG. 1A represents a current, limited road network on which AVs can operate, and can comprise entire road surfaces, or can be lane-specific (e.g., only right lanes for certain road segments)…” (Kislovskiy [0045], [Figure 1A])).


	Regarding Claim 12, Kislovskiy teaches the limitations of Claim 1.
	Kislovskiy further teaches “wherein the one or more characteristics of the one or more road segments of the geographic area include at least one of a route of travel within the geographic area, a weather condition within the geographic area, a density of vehicle traffic within the geographic area, a density of pedestrian traffic within the geographic area, and a condition of traffic control devices within the geographic area” (“…the on-demand transport system can determine a plurality of possible routes, and the risk regressor can determine an aggregate risk value for each of the plurality of possible routes…” (Kislovskiy [0056]), “…the fractional harmful event quantifier can compute a fractional risk value for traversing the path segment… current conditions can include lighting conditions, weather conditions (e.g., precipitation or fog), road conditions (e.g., wet, icy, dry, or drying), traffic conditions (e.g., other vehicles and/or pedestrian traffic), a time of day or time of week, and the like…” (Kislovskiy [0058]), and “…AV can analyze a current localization map to and/or image data from the sensor views reference information about the path segment, such as identifying the divider, the opposite lane, sidewalks, sidewalk structures such as parking meters and road signs, traffic signals, bike lanes, crosswalks, lane boundary markers, and localization markers, such as buildings, trees, and other unique structures…” (Kislovskiy [0049])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.

	Regarding Claim 15, Kislovskiy teaches the limitations of Claim 14.
	Kislovskiy further teaches “determining one or more characteristics of a transportation requestor, wherein matching the transportation request with the autonomous vehicle is based at least on the one or more characteristics of the transportation requestor, the one or more characteristics of the autonomous vehicle, or the one or more characteristics of the one or more road segments of the geographic area” (“…matching engine can receive the transport requests from the requester interface, which can include respective pickup locations or current locations of the requesting users. Based on the provider locations, and using map data and/or traffic data, the matching engine can identify a set of candidate vehicles to service the transport request (e.g., based on distance or time to a given pick-up location)...” (Kislovskiy [0073]), “…identifying a set of candidate vehicles based on risk regression techniques, trip classification techniques, business optimization techniques, and various other parameters described herein, and ultimately selecting a most optimal vehicle to service the transport request…” (Kislovskiy [0030]), “…risk regressor may compute an individualized fractional risk quantity for each path segment on a per vehicle or per driver basis given the vehicle's or driver's attributes, such as on-board hardware and software, an AV state as determined through vehicle telemetry or diagnostics data, or a driver's safety history, current state, and driving characteristics…” (Kislovskiy [0032]), and “…a “risk regressor” or “risk regression engine” may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region…” (Kislovskiy [0031])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.

	Regarding Claim 17, Kislovskiy teaches the limitations of Claim 14.
	Kislovskiy further teaches “the one or more characteristics of the autonomous vehicle are based at least on capabilities of the autonomous vehicle associated with providing transportation services within the at least one geographic zone; and” (“…determine which vehicle types are capable of servicing the route (e.g., between HDVs, SDAVs, and FAVs) and which software versions are certified for execution to service the route…” (Kislovskiy [0036])).
the capabilities of the autonomous vehicle include a capability of driving on road segments, a capability to pick up transportation requestors at pickup locations, and a capability to drop off transportation requestors at drop-off locations” (“…risk regression system can determine fractional risk values for each respective path segment of the capability-in-scope paths… when receiving a transport request having a pick-up location and destination, the risk regression system can determine the current environmental conditions, and then aggregate the fractional risk values for each path segment of a given route for the trip to generate a total risk value for servicing the trip along the route…” (Kislovskiy [0123])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.

	Regarding Claim 19, Kislovskiy teaches the limitations of Claim 14.
	Kislovskiy further teaches “wherein determining the at least one geographic zone is based on at least one of determining whether the autonomous vehicle is trained for travel in the at least one geographic zone, identifying a pickup location compatible with the one or more characteristics of the autonomous vehicle, or identifying a drop-off location compatible with the one or more characteristics of the autonomous vehicle” (“…autonomy grid shown in FIG. 1A represents a current, limited road network on which AVs can operate, and can comprise entire road surfaces, or can be lane-specific (e.g., only right lanes for certain road segments)…” (Kislovskiy [0045], [Figure 1A]), “…identifying a set of candidate vehicles based on risk regression techniques, trip classification techniques, business optimization techniques, and various other parameters described herein, and ultimately selecting a most optimal vehicle to service the transport request…” (Kislovskiy [0030]), “…risk regressor may compute an individualized fractional risk quantity for each path segment on a per vehicle or per driver basis given the vehicle's or driver's attributes, such as on-board hardware and software, an AV state as determined through vehicle telemetry or diagnostics data, or a driver's safety history, current state, and determine current conditions across the a set of possible routes for the transport request… risk regression system can predict a set of condition over the course of the trip…” (Kislovskiy [0126])).  “Over the course of the trip” in combination with “identifying a set of candidate vehicles” is equivalent to “pickup location compatible with… autonomous vehicle” and “drop-off location compatible with… autonomous vehicle”.
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.

	Regarding Claim 21, Kislovskiy teaches the limitations of Claim 20.
	Kislovskiy further teaches “wherein matching the transportation request with the autonomous vehicle comprises determining that the pickup location and the drop-off location are situated within the at least one geographic zone” (“…matching engine can receive the transport requests from the requester interface, which can include respective pickup locations or current locations of the requesting users. Based on the provider locations, and using map data and/or traffic data, the matching engine can identify a set of candidate vehicles to service the transport request (e.g., based on distance or time to a given pick-up location)...” (Kislovskiy [0073]), “…road network map including a high level mapped and labeled autonomy grid on which AVs can operate. The road network map can identify all roads and paths of a given region (e.g., a metropolitan area), and further indicate the individual lanes of each road on a lower level…” (Kislovskiy [0045], [Figure 1A]), “…on-demand transport management system (or “transport system”) can receive requests for transportation from requesting users via a designated rider application…” (Kislovskiy [0029]), and “…the requesting user can input a desired pick-up location, destination, and/or ride service…” (Kislovskiy [0070])).
	Accordingly, the claimed subject matter is anticipated by Kislovskiy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Sweeney (US Pat. App. Pub. No. US 20180342035 A1).
	Regarding Claim 3, Kislovskiy teaches the limitations of Claim 2.
	Kislovskiy does not explicitly teach, but Sweeney teaches “wherein: the one or more characteristics of the transportation requestor include at least one of an acceptance of terms of service associated with the transportation requestor, a distance of the transportation requestor to a pickup location associated with the transportation request, or a distance of a drop-off location to a destination associated with the transportation request; and” (“…the matching engine can provide a user prompt to the user interface of the rider application indicating the choice, which the user can accept or decline…” (Sweeney [0040]) and “…the matching engine can identify a set of candidate vehicles to service the transport request (e.g., based on distance or time to a given pick-up location)…” (Sweeney [0029])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Sweeney with that of Kislovskiy.  “Combining prior art elements according to known methods to yield predictable results” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Kislovskiy teaches an on-demand transportation management system, with data from autonomous vehicles, to service transportation requests (Kislovskiy [Abstract]).  Kislovskiy does not explicitly teach requestors accepting/declining the proposed autonomous vehicle match, nor a rendezvous system.  Sweeney teaches an on-demand transport facilitation system, using autonomous vehicles to service such requests (Sweeney [Abstract]).  It would be within the skills of one skilled in the art, at time of filing, to implement elements from Sweeney, such as a requestor/vehicle rendezvous system, onto Kislovskiy’s autonomous vehicle transport request system (or vice versa Kislovskiy elements onto Sweeney).  When combined, respective elements from Sweeney complement Kislovskiy (or vice versa).  The accept/decline system allows Sweeney to implement multi-hop trips, using a combination of autonomous and human operated vehicles, as “cost data may indicate that a multi-hop ride is more cost optimal than other options for a given transport request” (Sweeney [0040]).  Upon accepting certain proposed matches, the Sweeney system “can transmit a transport invitation [for] the driver to rendezvous with the selected AV—having the requesting user on board—at the rendezvous point… can identify a new candidate set of drivers 131 based on the determined rendezvous point” (Sweeney [0042]).  Sweeney uses “cost data from the cost optimizer can indicate that an AV operating on the autonomy grid is most cost optimal, but would require a certain amount of walking or traveling by the requesting user”, prompting the user to either accept or decline the walk/rendezvous option (Sweeney [0033]).  The aforementioned Sweeney embodiments all aim to provide for the most optimal solution/service to an autonomous vehicle request.  As Kislovskiy’s “matching operation… [aims to] ultimately selecting a most optimal vehicle to service the transport request” (Kislovskiy [0030]), implementing Sweeney’s multi-hop accept/decline and rendezvous system would further Kislovskiy’s optimization.  A “rendezvous optimizer that can aid the matching engine in making a driver or AV selection, and determine optimal pick-up locations” (Sweeney [0034]).  Furthermore, an accept/decline option would further fulfill for the legal requirements and confirmation of a transportation service.  The elements’ respective functionalities do not interfere with each other, and in the resulting combination each element would have performed the same function as it did separately.  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
	Sweeney further teaches “the transportation requestor is provided transportation services in response to the pickup location being different than a location of the transportation requestor or the drop-off location being different from a destination of the transportation requestor” (“…a time optimization in the selection process that includes an estimated walking time (EWT) for the requesting user to rendezvous with an AV (e.g., an EWT from the user's current location to a specific point on the autonomy grid)…” (Sweeney [0013])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Sweeney with that of Kislovskiy for the same rationale disclosed above.  “Combining prior art elements according to known methods to yield predictable results” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).
	Accordingly, the claimed subject matter is obvious over Kislovskiy in view of Sweeney.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Konrardy (US Pat. No. US 10185999 B1).
	Regarding Claim 11, Kislovskiy teaches the limitations of Claim 1.
	Kislovskiy further teaches “wherein the one or more characteristics of the autonomous vehicle include at least one of a capability level of the autonomous vehicle to perform driving maneuvers, a capability level of the autonomous vehicle to traverse routes within the at least one geographic zone, an authorization level of the autonomous vehicle to traverse routes within the at least one geographic zone, and a level of access to capability data associated with the autonomous vehicle, ” (“…determine which vehicle types are capable of servicing the route (e.g., between HDVs, SDAVs, and FAVs) and which software versions are certified for execution to service the route…” (Kislovskiy [0036]), “…road network map can identify all roads and paths of a given region (e.g., a metropolitan area), and further indicate the individual lanes of each road on a lower level. The autonomy grid shown in FIG. 1A represents a current, limited road network on which AVs can operate, and can comprise entire road surfaces, or can be lane-specific (e.g., only right lanes for certain road segments)…” (Kislovskiy [0045], [Figure 1A]), and “…risk regressor may compute an individualized fractional risk quantity for each path segment on a per vehicle or per driver basis given the vehicle's or driver's attributes, such as on-board hardware and software, an AV state as determined through vehicle telemetry or diagnostics data, or a driver's safety history, current state, and driving characteristics…” (Kislovskiy [0032])).
	Kislovskiy does not teach, but Konrardy teaches “wherein the level of access to capability data associated with the autonomous vehicle is determined by a manufacturer of the autonomous vehicle” (“…server receives information regarding the vehicle, the autonomous operation features installed within the vehicle, and anticipated or past use of the vehicle. The information may include vehicle information (e.g., type, make, model, year of production, safety features, modifications, installed sensors, on-board computer information, etc.), autonomous operation features (e.g., type, version, connected sensors, compatibility information, etc.), and use information (e.g., primary storage location, primary use, primary operating time, past use as monitored by an on-board computer or mobile device, past use of one or more vehicle operators of other vehicles, etc.)… server may request or receive the information from one or more databases… may include databases maintained by third parties (e.g., vehicle manufacturers or autonomous operation feature manufacturers)…” (Konrardy [Col. 36 Line 13-37])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Konrardy with that of Kislovskiy.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  Kislovskiy teaches an on-demand transportation management system, with data from autonomous vehicles, to service transportation requests (Kislovskiy [Abstract]).  Kislovskiy do not teach the specifics of where and how to obtain the autonomous vehicle data from the manufacturer.  Konrardy teaches systems and methods for monitoring the use and determining risk associated with autonomous vehicle operation.  It would be within the capabilities of one skilled in the art, at time of filing, to implement Konrardy’s autonomous vehicle monitor and risk determination system onto Kislovskiy’s autonomous vehicle request match.  Konrardy improves upon the match, as Konrardy assesses for potential risks involving the autonomous vehicles and their operation, adding more safety considerations furthering Kislovskiy’s operation.  Kislovskiy aims to “achieve a technical effect of safely expanding autonomous vehicle operations through dynamic risk analysis, trip classification, and robust software verification” (Kislovskiy [0037]).  By monitoring a vehicle’s determine risk levels associated with vehicle operation, either generally or in relation to a vehicle operator… [f]or fully autonomous vehicles, settings or configurations relating to vehicle operation may be monitored and used in determining vehicle operating risk” (Konrardy [Col. 5 Line 58-Col. 6 Line 8]).  This thus complements Kislovskiy’s “trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment” (Kislovskiy [0026]).  Konrardy offers more information to factor into Kislovskiy’s risk assessment when matching vehicle requests.  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
Accordingly, the claimed subject matter is obvious over Kislovskiy in view of Konrardy.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Plew (“The Database Normalization Process”, 01/24/2003).
	Regarding Claim 13, Kislovskiy teaches the limitations of Claim 1.
Kislovskiy further teaches “further comprising ” (“…matching engine can receive the transport requests from the requester interface, which can include respective pickup locations or current locations of the requesting users. Based on the provider locations, and using map data and/or traffic data, the matching engine can identify a set of candidate vehicles to service the transport request (e.g., based on distance or time to a given pick-up location)...” (Kislovskiy [0073])).
	Kislovskiy does not teach, but Plew teaches “normalizing data formats” (“[n]ormalization is a process of reducing redundancies of data in a database. Normalization is a technique that is used when 
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Plew with that of Kislovskiy.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  Kislovskiy teaches an on-demand transportation management system, with data from autonomous vehicles, to service transportation requests (Kislovskiy [Abstract]).  Plew teaches the basic concepts of data normalization (Plew).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Plew’s data normalization onto Kislovskiy’s autonomous vehicle match.  Within Kislovskiy, “the database can also store fleet utilization data collected over time and indicating the most optimal use of the different vehicle types and software for matching vehicles with the requesting users…” (Kislovskiy [0082]).  Normalizing and optimizing the Kislovskiy database would further improve its functionality, similar to how “[o]rganization is brought about by the normalization process, making everyone's job easier, from the user who accesses tables to the database administrator (DBA) who is responsible for the overall management of every object in the database…” (Plew [“Benefits of Normalization” Section]).  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
Accordingly, the claimed subject matter is obvious over Kislovskiy in view of Plew.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Sweeney and Pandit (US Pat. App. Pub. No. US 20190064814 A1).
	Regarding Claim 16, Kislovskiy teaches the limitations of Claim 15.
the one or more characteristics of the transportation requestor include at least one of an acceptance of terms of service associated with the transportation requestor, a distance of the transportation requestor to a pickup location associated with the transportation request, and a ” (“…the matching engine can provide a user prompt to the user interface of the rider application indicating the choice, which the user can accept or decline…” (Sweeney [0040]) and “…the matching engine can identify a set of candidate vehicles to service the transport request (e.g., based on distance or time to a given pick-up location)…” (Sweeney [0029]), and “…a time optimization in the selection process that includes an estimated walking time (EWT) for the requesting user to rendezvous with an AV (e.g., an EWT from the user's current location to a specific point on the autonomy grid)…” (Sweeney [0013]).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Sweeney with that of Kislovskiy.  Please see above (Claim 3) for obviousness analysis.
	Kislovskiy and Sweeney do not explicitly teach, but Pandit teaches “a distance of a drop-off location to a destination associated with the request, transportation request; and” (“…the drop off location may be a physically different location from a destination location…” (Pandit [0046]) and “…while the passenger is selecting a drop off location and/or once the vehicle has reached the drop off location, the display may include a walkable path between the recommended point and the location marker again to give the user context…” (Pandit [0056])).  “Context” is equivalent to “distance”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Pandit with that of Kislovskiy and Sweeney.  “Combining prior art elements according to known methods to yield predictable results” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Kislovskiy & Sweeney combination analysis), Kislovskiy and Sweeney function together to fulfill for autonomous vehicle transportation requests (Kislovskiy [Abstract], re-route” the walkable path between the drop off location different entrances of a building with multiple entrances such as a mall or museum” (Pandit [0057]).  The elements’ respective functionalities do not interfere with each other, and in the resulting combination each element would have performed the same function as it did separately.  One of ordinary skill in the art, at time of filing, would have recognized that the results of the combination were predictable.
	Sweeney and Pandit further teach “the transportation requestor is provided transportation services when the pickup location is different than a location of the transportation requestor or the drop-off location is different from a destination of the transportation requestor” (“…a time optimization in the selection process that includes an estimated walking time (EWT) for the requesting user to rendezvous with an AV (e.g., an EWT from the user's current location to a specific point on the autonomy grid)…” (Sweeney [0013]) and “…the drop off location may be a physically different location from a destination location…” (Pandit [0046]).
.

Response to Arguments
Objections – Drawings
Applicant’s arguments, see p. 14-15 filed 12/30/2020, with respect to Objections to Drawings have been fully considered and are persuasive.  Examiner appreciates all corrections/revisions, and hereby withdraws Objections to Drawings from 10/21/2020 Office Action.
Objections – Specification
Applicant’s arguments, see p. 15 filed 12/30/2020, with respect to Objections to Specification have been fully considered and are persuasive.  Examiner appreciates all corrections/revisions and further explanations to Examiner’s previously raised objections, and hereby withdraws Objections to Specification from 10/21/2020 Office Action.
Claim Rejections – 35 U.S.C. 112
Applicant’s arguments, see p. 16 filed 12/30/2020, with respect to Sec. 112 Rejections have been fully considered and are persuasive.  Examiner appreciates all corrections/revisions, and hereby withdraws Sec. 112 Rejections from 10/21/2020 Office Action.
Claim Rejections – 35 U.S.C. 103
Applicant’s arguments, see p. 16 filed 12/30/2020, with respect to the rejection(s) of Independent Claims 1, 14, and 20 have been fully considered and are persuasive.  This was agreed upon in the telephonic interview.  Therefore, Examiner hereby withdraws Sec. 103 Rejection from 10/21/2020 Office Action.
new ground(s) of rejection are made in view of Kislovskiy, Sweeney, Konrardy, Plew, and Pandit.  Examiner hereby presents new grounds of rejection, more specifically:
35 U.S.C. 101 for Claims 1-6, 8-17, and 19-21
35 U.S.C. 102 for Claims 1, 2, 4-6, 8-10, 12, 14, 15, 17, and 19-21
35 U.S.C. 103 for Claims 3, 11, 13, and 16
Please refer to previous sections of this Office Action for further details regarding these new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170213458 A1: Methods for controlling self-driving vehicle’s access to a roadway, based on road conditions and autonomous capabilities of the vehicle.
US 20180341274 A1: Systems and methods for controlling autonomous vehicles, obtaining traffic data and impact.
US 10152053 B1: Autonomous vehicle management system, to pick up users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIBO W CHEN/Patent Examiner, Art Unit 3628             

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 25, 2021